        Case 1:20-cv-01077-BCM Document 22 Filed 10/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                10/14/2020
USM ASSET TRUST SERIES-7,
             Plaintiff,                             20-CV-1077 (BCM)
      -against-                                     ORDER
COLONY INS. CO., et al.,
             Defendants.

BARBARA MOSES, United States Magistrate Judge.

      For the reasons stated on the record during the October 13, 2020 status conference, it is

hereby ORDERED that:

      1. Defendants' summary judgment motion is due no later than November 16, 2020 and

         shall comply with Moses Indiv. Prac. § 2(c).

      2. After the filing of the summary judgment motion, the parties shall meet and confer

         promptly to discuss whether additional discovery is necessary prior to the filling of

         opposition papers. No later than November 30, 2020, the parties shall file a joint

         letter which either (a) presents for the Court's consideration an agreed-upon schedule

         for any additional discovery and the completion of summary judgment briefing, or, in

         the event of a disagreement; or (b) describes the disputed issues, briefly outlining

         each party's position without extended argument.

Dated: New York, New York
       October 14, 2020
                                           SO ORDERED.



                                           ________________________________
                                           BARBARA MOSES
                                           United States Magistrate Judge
